Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered July 7, 1986, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People, we find that the evidence is legally sufficient to support the defendant’s conviction of the crimes charged (see, People v Lewis, 64 NY2d 1111; People v Conyers, 130 AD2d 677).
*856There is no basis to disturb the jury’s determination crediting the identification testimony of the victim (see, People v Gruttola, 43 NY2d 116; People v Joyiens, 39 NY2d 197). Thus, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]; see, People v Bleakley, 69 NY2d 490). Mollen, P. J., Eiber, Kunzeman and Spatt, JJ., concur.